EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claims 1-22 directed to an invention non-elected without traverse.  Accordingly, claims 1-22 are being cancelled.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 1-22 without prejudice.
Claim 23, line 10, replace “2D” with –two-dimensional (2D)—
Claim 23, line 14, replace “3D” with –three-dimensional (3D)—

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art of record does not teach or clearly suggest receiving a process sequence for a semiconductor device structure to be virtually fabricated, the process sequence including a depth-dependent etch modeling step, the depth- dependent etch modeling step indicating a point during the process sequence for depth- dependent etch modeling to be performed; performing with the computing device a virtual fabrication run that models an integrated process flow used to physically fabricate the semiconductor device structure by using the process sequence and two-dimensional (2D) design data to simulate patterning, material addition and/or material removal steps performed to physically fabricate the semiconductor device structure, the virtual fabrication run: executing the process sequence up until the depth-dependent etch modeling .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888. The examiner can normally be reached Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/B.B/            Examiner, Art Unit 2851  


/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851